Citation Nr: 1704023	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  09-31 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic sprain, right knee.

2.  Entitlement to an initial compensable rating for chondromalacia patellae, lateral compartment degenerative joint disease, s/p arthroscopic patellar chondroplasty, and debridement of median and lateral meniscus fraying with residual pain, right knee, prior to June 10, 2014, and in excess of 20 percent therefrom. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in relevant part, granted service connection chronic sprain, right knee, with a rating of 10 percent from May 18, 2007, forward.  The Veteran appealed in September 2008.  

The Board first considered this matter in February 2014, when it remanded for additional development, to include a new VA examination.  Thereafter, a July 2014 rating decision assigned a separate rating of 20 percent, from June 10, 2014, for chondromalacia patellae, lateral compartment degenerative joint disease, s/p arthroscopic patellar chondroplasty, and debridement of median and lateral meniscus fraying with residual pain, right knee.  

An appeal had also been perfected as to the issue of a higher rating for degenerative disc disease of the lumbar spine, but the Veteran withdrew this appeal.  See February 2014 Board decision (dismissing the issue of a higher rating for the lumbar spine).

As noted in the prior (January 2016) Board remand, the Veteran was afforded a Board hearing in August 2011.  A transcript of that hearing is of record.  Because the Judge who presided over this hearing has since left the Board, the Board sent the Veteran a letter informing him that he could have a new hearing before a Veterans Law Judge that would ultimately decide his appeal.  See 38 C.F.R. § 20.707.  The Veteran responded that he did not desire another hearing.

The issue of a higher initial rating for chronic sprain, right knee, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The weight of the evidence supports a finding that the Veteran had a right knee meniscal tear, with frequent episodes of pain, swelling, and giving away, from November 16, 2010, forward.


CONCLUSIONS OF LAW

1.  From November 16, 2010, forward, the criteria for a rating of 20 percent under Diagnostic Code 5258 for the Veteran's service-connected right knee disability have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).

2.  From November 16, 2010, forward, the criteria for a separate rating of 10 percent under Diagnostic Code 5257 for the Veteran's service-connected right knee instability have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999). 

As stated in the introduction, a November 2007 rating decision established service connection for chronic strain, right knee, rated as 10 percent disabling under Diagnostic Code 5260-5024 for painful and limited motion.  As explained in the remand section of this decision, the Board is remanding this particular aspect of the claim for additional development in the form a new VA examination that complies with the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016).

During the appeal period, a July 2014 rating decision also established service connection for chondromalacia patellae, lateral compartment degenerative joint disease, s/p arthroscopic patellar chondroplasty, and debridement of median and lateral meniscus fraying with residual pain, right knee, assigning a separate rating of 20 percent under Diagnostic Code 5003-5258 from June 10, 2014, forward.  This rating was based on a June 2014 VA examination that showed a meniscal tear with frequent episodes of joint locking and pain, status post meniscectomy.

Under Diagnostic Code 5258, 38 C.F.R. § 4.71a, a rating of 20 percent is warranted for dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent rating.  

As already stated, a 20 percent rating under Diagnostic Code 5258 is already in effect from June 10, 2014, forward.  The Board will focus on whether the Veteran is entitled to a compensable rating during the period prior to June 10, 2014.

Turning to the evidence, a January 2007 VA note shows report of developing pain in the right knee.  A private x-ray from that same date reflects a finding of mild degenerative changes at the patellofemoral joint.  

An August 2007 VA examination shows a report of daily medial right knee pain of moderate intensity, with possible associated swelling.  A right knee x-ray was normal with no evidence of bone, joint or soft tissue abnormality.

VA treatment from July and August 2008 reflect complaints of bilateral knee pain.  The treating physician stated that the major source of pain was patella-femoral and that findings of change in the meniscus were probably not related to knee symptoms.

A November 2010 VA examination reflects a progressive increase of right knee pain, experienced on a daily basis and of mild to moderate intensity.  The Veteran reported associated swelling and occasional giving way of the knee.  The examiner noted that an October 2009 MRI revealed degenerative changes or tear of the posterior horn of the medial meniscus and evidence of patellar chondromalacia.  

A March 2011 VA note shows a diagnosis of right knee meniscus tear.  The Veteran reported persistent pain, but no locking.  No instability or effusion were noted.

VA treatment reports dated in May 2011 show complaints of right anterior knee pain, most severe when ambulating up/down stairs, with occasional giving way of knee, but no locking.  No effusion was noted.  Chondromalacia patella was diagnosed.  Soon after, in July 2011, the Veteran underwent right knee arthroscopic surgery.  The post-operative diagnosis was right knee osteoarthritis, grade IV patellar, grade I medial compartment, and grade 2 lateral compartment, and medial and lateral meniscus fraying.  Subsequent VA treatment records show continuous reports of right knee pain.  See VA treatment records received February 27, 2014.

A June 2014 VA examination shows residual signs or symptoms due to a meniscectomy.  The examiner described these residuals as stiffness, locking, and pain.  These findings were the basis of the RO's decision to award a 20 percent rating under Diagnostic Code 5258.  

Resolving doubt in favor of the Veteran, the Board finds that the Veteran has met the criteria for a 20 percent rating under Diagnostic Code 5258 since the November 16, 2010, VA examination.  In it, the examiner noted that prior evidence suggested a meniscal tear.  Moreover, the Veteran reported right knee pain and swelling.  This combination of symptoms have been identified as residual disability stemming from the July 2011 right knee surgery and, in the Board's estimation, such symptoms approximate the criteria for a 20 percent rating under Diagnostic Code 5258.  Moreover, from November 16, 2010, the Board also finds that the evidence supports assignment of an additional 10 percent rating under Diagnostic Code 5257, which contemplates subluxation and lateral instability, and thus recognizes the reports of occasional giving way of the knee.  Such symptom is not otherwise contemplated under Diagnostic Code 5258 and thus the additional award does not constitute pyramiding in this case.  38 C.F.R. § 4.14.  Because the giving away has been described as occurring only on occasion, the degree of symptomatology is deemed mild, and thus a rating in excess of 10 percent under Diagnostic Code 5257 is not in order here.

Additionally, there is no evidence to support a compensable rating under Diagnostic Code 5258 prior to November 16, 2010.  While there is evidence of right knee symptoms, especially pain, such symptoms were not then deemed to be associated with a meniscus condition.  See VA treatment from July and August 2008.  Moreover, even if the symptoms shown during that period were considered to be residuals of meniscal disability, there is no evidence of frequent episodes of locking and effusion into the joint such as to warrant a compensable rating.

A rating higher than 20 percent is not available under Diagnostic Code 5258.  All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of that already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  In so finding, it is noted that a separate rating is already in effect for the arthritic component of the right knee symptoms, and such is addressed in the remand below.  Additionally, staged ratings have been applied, as the Veteran's symptomatology changed during the appeal period.  Any increases in severity are not sufficient for a higher rating.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1), as the Veteran's symptoms (pain, swelling, and locking) are fully contemplated by the schedular criteria.  Thus, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Therefore, a remand for referral for extraschedular consideration on a collective basis is not warranted. 

In sum, the weight of the evidence supports a rating of 20 percent under Diagnostic Code 5258 from November 16, 2010, forward.


ORDER

Entitlement to a rating of 20 percent under Diagnostic Code 5258 for the service-connected right knee disability is granted from November 16, 2010, forward.

Entitlement to an additional separate rating of 10 percent under Diagnostic Code 5257 for mild right knee instability is granted from November 16, 2010, forward.


REMAND

The Veteran was afforded VA examinations in September 2007, November 2010, and June 2014.  These examination reports reflect loss of right knee flexion with repetitive motion secondary to pain.  The Court of Appeals for Veterans Claims, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  The VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not contain results in both weight-bearing and nonweight-bearing positions.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

In addition, the Board notes that VA treatment records were last associated with the claims file in February 2014.  VA should obtain any outstanding such records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Schedule the Veteran for a VA orthopedic examination with a clinician with appropriate expertise in order to ascertain the severity of his service-connected right knee disability.  The virtual folder should be made available to and be reviewed by the examiner to become familiar with the Veteran's pertinent medical history.  Any medically indicated tests should be accomplished, and reported. 

With regard to the right knee, range of motion testing should be accomplished.  The examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


